DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claim(s) 25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
 	Claim(s) 2, 4, 7, 10, 14, 15, and 33-34 are method claims with conditional limitations using “when”. According to MPEP 2111.04 Section II Contingent Limitations: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim”. Therefore, the Examiner can use broadest reasonable interpretation to not give patentable weight to the contingent limitation because the condition is not required. To overcome the broadest reasonable interpretation, Applicant may want to replace “when” with “in response to” to make the contingent limitation a requirement.

Claim Objections
 	Claim(s) 4, 7, 10, 13, 19, 22, 25, and 28 is/are objected to because of the following informalities:  
Claims 4, 7, 10, 19, 22, and 25 recite “the process” but it should be “a process”.	Claims 13 and 28 recite “wherein the adjustment parameter comprises” but it should be “wherein the random access adjustment parameter comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2, 10, 13, 16-17, 28, 31, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2019/0373643 A1) in view of Shah et al. (US 2020/0275477 A1).

Regarding claim 1, Tang discloses A method for configuring random access, comprising:
initiating, by a user equipment, a random access to a base station (Fig. 2, [0051], [0078]: terminal device initiates random access by sending a random access preamble to a network device (=base station));
receiving, by the user equipment, an association relationship between a random access adjustment parameter and a type of the random access from the base station (Fig. 3, [0066]-[0067], [0073], [0082]-[0083]: terminal device receives a correspondence (=association relationship) between conditions for initiating random access procedures (=type of random access) and thresholds (=random access adjustment parameter) from the network device. [0080]-[0083], table 1: the condition for initiating random access procedure may be for initial RRC connection establishment, RRC connection reestablishment, etc. The threshold indicates a maximum waiting time before re-initiating random access procedure triggered by the condition. The terminal device determines backoff time to be between 0 and threshold. Note: therefore, threshold is maximum backoff time);
determining, by the user equipment, whether a random access response transmitted by the base station with respect to the random access is received within a predetermined duration upon initiation of the random access ([0078]: terminal device determines a failure of random access procedure has occurred when the terminal device does not receive feedback information (=random access response) within a random access response time window (=predetermined duration). Fig. 2, [0052]: feedback information is sent by the network device in step 2 as a random access response after the initiation of the random access preamble in step 1);
in response to determining that the random access response is not received, determining, by the user equipment, the type of the random access (Fig. 4, [0076], [0078]: in response to determining a failure of random access procedure has occurred, i.e., not receiving feedback information, the terminal device determines the condition for initiating the random access procedure (=type of the random access) in step S210. [0082]-[0083], table 1: the condition for initiating random access procedure may be for initial RRC connection establishment, RRC connection reestablishment, etc.);
determining, by the user equipment, the random access adjustment parameter corresponding to the random access according to the association relationship (Fig. 4, [0076], [0078], [0080]-[0083], table 1: the terminal device determines a threshold (=random access adjustment parameter) corresponding to the condition for initiating the random access procedure in step S211 by searching in table 1 the correspondence (=association relationship) between the conditions for initiating random access procedures and the thresholds to determine a backoff time based on the threshold in step S210/S212. The backoff time is a value between 0 and the threshold. The threshold indicates a maximum waiting time before re-initiating random access procedure triggered by the condition. Note: therefore, threshold is maximum backoff time. [0084]: the terminal may also determine the backoff time based on a backoff indication parameter from the network device, wherein the backoff indication parameter also indicates the maximum waiting time. [0074]: backoff indication parameter and threshold may be merged into a single value); and
re-initiating, by the user equipment, the random access to the base station according to the random access adjustment parameter (Fig. 4, [0077]: terminal device re-initiates the random access procedure according to the backoff time in step S220. [0083]-[0083], table 1: backoff time is a value between 0 and threshold (=random access adjustment parameter). Note: therefore, threshold is maximum backoff time. Fig. 2: random access procedure is initiated by the terminal device towards the network device).
Tang does not disclose wherein the type of the random access is associated with a tolerant latency of the random access.
However, Shah discloses wherein the type of the random access is associated with a tolerant latency of the random access ([0057]-[0058]: different services (URLLC and eMBB) may require different access delays (=tolerant latency) for different random access events (=type of random access), i.e., random access for RRC connection re-establishment should have a shorter delay Note: URLLC (ultra-reliable low latency communications) service requires lower delay than eMBB service).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate the conditions for initiating random access procedures, i.e., initial RRC connection establishment, RRC connection reestablishment, etc., as shown in table 1 of Tang, with different services (URLLC and eMBB) requiring different access delays for the different random access events, i.e., RRC connection re-establishment, etc., as taught by Shah.
Doing so provides a prioritization of random access procedure to support a broader set of service requirements in future NR systems and to improve the robustness of the system (Shah: [0057]-[0058]).

Regarding claim 2, Tang in view of Shah discloses all features of claim 1 as outlined above. 
Tang does not disclose, but Shah further discloses wherein when the user equipment is in an idle state or in an inactive state ([0038]: the UE in idle state may acquire different SI messages), receiving, by the user equipment, the association relationship between the random access adjustment parameter and the type of the random access from the base station comprises one of followings ([0150]: backoff index table information is provided to the UE by an gNB. [0148]-[0149] and second table in col. 12: a backoff index table (=association relationship) includes different random access events (=type of the random access) having different backoff time values (=random access adjustment parameters) for different services (URLLC and eMBB)):
receiving at least one of following messages: ([0150]: backoff index table information is provided to the UE by an gNB in different system information messages); and extracting the association relationship from at least one of following messages: ([0150]: backoff index table information is provided to the UE by an gNB in a different system information messages. [0141]: the UE then uses the backoff index table received from the gNB to implement random access prioritization)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal device, as taught by Tang, to acquire system information message from the gNB, wherein the system information includes the backoff index table, and use the backoff index table to implement random access prioritization, as taught by Shah.
Doing so allows the UE to select the suitable backoff time value and further allows the backoff index table to prioritize the random access procedure by the UE for certain random access events and/or user services (Shah: [0149]).

Regarding claim 10, Tang in view of Shah discloses all features of claim 1 as outlined above. 
wherein when the user equipment is in a connected state and the process of the random access comprises receiving content from the base station by the user equipment, determining the type of the random access comprises one of followings:
receiving information carried on a physical downlink control channel or a downlink data packet from the base station; extracting a type of the content from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet; extracting a latency tolerance level of the random access from the information carried on the physical downlink control channel or from the media access controller of the downlink data packet when the type of the content is data; and determining the type of the random access according to the latency tolerance level and a pre-stored corresponding relationship between the latency tolerance level and the type of the random access;
receiving information carried on a physical downlink control channel or a downlink data packet from the base station; extracting a type of the content from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet; and extracting the type of the random access from the information carried on the physical downlink control channel or from the media access controller of the downlink data packet when the type of the content is data; and
receiving information carried on a physical downlink control channel or a downlink data packet from the base station; extracting a Quality of Service (QoS) index or a 5G QoS index of the random access from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet and determining the type of the random access according to the QoS index and a corresponding relationship between the QoS index and the type of the random access, or according to the 5G QoS index and a corresponding relationship between the 5G QoS index and the type of the random access (According to MPEP 2111.04 Section The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim”. Therefore, the Examiner can use broadest reasonable interpretation to not give patentable weight to the contingent limitation because the condition is not required, i.e., “when the user equipment is in a connected state”. To overcome the broadest reasonable interpretation, Applicant may want to replace “when” with “in response to” to make the contingent limitation a requirement).

Regarding claim 13, Tang in view of Shah discloses all features of claim 1 as outlined above. 
Tang further discloses wherein the adjustment parameter comprises at least one of followings ([0080]-[0081], [0083], table 1: threshold indicates a maximum waiting time before re-initiating random access procedure triggered by the condition):
a backoff time coefficient, a backoff time value, a power ramping step coefficient, and a power ramping step value ([0080]-[0081], [0083], table 1: the threshold indicates a maximum waiting time (=backoff time value), i.e., 10ms, 20ms, etc. The terminal device determines backoff time to be between 0 and the threshold. Note: therefore, threshold is maximum backoff time).

Regarding claim 16, Tang discloses A user equipment for configuring random access (Fig. 7: terminal device 500), comprising:
one or more processors (Fig. 7: processor 530);
a non-transitory storage coupled to the one or more processors (Fig 7, [0114], [0117]: memory 540 is connected to processor 530 via bus system and may include ROM and RAM and nonvolatile RAM); and 
a plurality of programs stored in the non-transitory storage that, when executed by the one or more processors, cause the user equipment to perform acts comprising ([0117]-[0118]: memory 540 provides instructions and data for processor 530):
initiating a random access to a base station (Fig. 2, [0051], [0078]: terminal device initiates random access by sending a random access preamble to a network device (=base station));
receiving an association relationship between a random access adjustment parameter and a type of the random access from the base station (Fig. 3, [0066]-[0067], [0073], [0082]-[0083]: terminal device receives a correspondence (=association relationship) between conditions for initiating random access procedures (=type of random access) and thresholds (=random access adjustment parameter) from the network device. [0080]-[0083], table 1: the condition for initiating random access procedure may be for initial RRC connection establishment, RRC connection reestablishment, etc. The threshold indicates a maximum waiting time before re-initiating random access procedure triggered by the condition. The terminal device determines backoff time to be between 0 and threshold. Note: therefore, threshold is maximum backoff time);
determining whether a random access response transmitted by the base station with respect to the random access is received within a predetermined duration upon initiation of the random access ([0078]: terminal device determines a failure of random access procedure has occurred when the terminal device does not receive feedback information (=random access response) within a random access response time window (=predetermined duration). Fig. 2, [0052]: feedback information is sent by the network device in step 2 as a random access response after the initiation of the random access preamble in step 1);
in response to determining that the random access response is not received, determining the type of the random access (Fig. 4, [0076], [0078]: in response to determining a failure of random access procedure has occurred, i.e., not receiving feedback information, the terminal device determines the condition for initiating the random access procedure (=type of the random access) in step S210. [0082]-[0083], table 1: the condition for initiating random access procedure may be for initial RRC connection establishment, RRC connection reestablishment, etc.);
determining the random access adjustment parameter corresponding to the random access according to the association relationship (Fig. 4, [0076], [0078], [0080]-[0083], table 1: the terminal device determines a threshold (=random access adjustment parameter) corresponding to the condition for initiating the random access procedure in step S211 by searching in table 1 the correspondence (=association relationship) between the conditions for initiating random access procedures and the thresholds to determine a backoff time based on the threshold in step S210/S212. The backoff time is a value between 0 and the threshold. The threshold indicates a maximum waiting time before re-initiating random access procedure triggered by the condition. Note: therefore, threshold is maximum backoff time. [0084]: the terminal may also determine the backoff time based on a backoff indication parameter from the network device, wherein the backoff indication parameter also indicates the maximum waiting time. [0074]: backoff indication parameter and threshold may be merged into a single value); and
re-initiating the random access to the base station according to the random access adjustment parameter (Fig. 4, [0077]: terminal device re-initiates the random access procedure according to the backoff time in step S220. [0083]-[0083], table 1: backoff time is a value between 0 and threshold (=random access adjustment parameter). Note: therefore, threshold is maximum backoff time. Fig. 2: random access procedure is initiated by the terminal device towards the network device).
wherein the type of the random access is associated with a tolerant latency of the random access.
However, Shah discloses wherein the type of the random access is associated with a tolerant latency of the random access ([0057]-[0058]: different services (URLLC and eMBB) may require different access delays (=tolerant latency) for different random access events (=type of random access), i.e., random access for RRC connection re-establishment should have a shorter delay than random access for initial access. [0060]-[0067]: different random access events are listed. [0148]-[0149] and second table in col. 12: a backoff index table includes different random access events having different backoff time values for different services (URLLC and eMBB). Note: URLLC (ultra-reliable low latency communications) service requires lower delay than eMBB service).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate the conditions for initiating random access procedures, i.e., initial RRC connection establishment, RRC connection reestablishment, etc., as shown in table 1 of Tang, with different services (URLLC and eMBB) requiring different access delays for the different random access events, i.e., RRC connection re-establishment, etc., as taught by Shah.
Doing so provides a prioritization of random access procedure to support a broader set of service requirements in future NR systems and to improve the robustness of the system (Shah: [0057]-[0058]).

Regarding claim 17, Tang in view of Shah discloses all features of claim 16 as outlined above. 
wherein when the user equipment is in an idle state or in an inactive state ([0038]: the UE in idle state may acquire different SI messages), the plurality of programs cause the user equipment to perform acts comprising one of followings:
receiving at least one of following messages: ([0150]: backoff index table information is provided to the UE by an gNB in different system information messages); and extracting the association relationship from at least one of following messages: ([0150]: backoff index table information (=association relationship) is provided to the UE by an gNB in a different system information messages. [0141]: the UE then uses the backoff index table received from the gNB to implement random access prioritization)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal device, as taught by Tang, to acquire system information message from the gNB, wherein the system information includes the backoff index table, and use the backoff index table to implement random access prioritization, as taught by Shah.


Regarding claim 28, Tang in view of Shah discloses all features of claim 16 as outlined above. 
Tang further discloses wherein the adjustment parameter comprises at least one of followings ([0080]-[0081], [0083], table 1: threshold indicates a maximum waiting time before re-initiating random access procedure triggered by the condition):
a backoff time coefficient, a backoff time value, a power ramping step coefficient, and a power ramping step value ([0080]-[0081], [0083], table 1: the threshold indicates a maximum waiting time (=backoff time value), i.e., 10ms, 20ms, etc. The terminal device determines backoff time to be between 0 and the threshold. Note: therefore, threshold is maximum backoff time).

Regarding claim 31, Tang discloses A non-transitory computer readable storage medium storing a plurality of programs for execution by a user equipment having one or more processors, wherein the plurality of programs, when executed by the one or more processors, cause the user equipment to (Fig 7, [0114], [0117]-[0118]: terminal device 500 includes memory 540 which is connected to processor 530 via bus system. Memory 540 may include ROM and RAM and nonvolatile RAM and provides instructions and data for processor 530):
initiating a random access to a base station (Fig. 2, [0051], [0078]: terminal device initiates random access by sending a random access preamble to a network device (=base station));
receive an association relationship between a random access adjustment parameter and a type of the random access from the base station (Fig. 3, [0066]-[0067], [0073], [0082]-[0083]: terminal device receives a correspondence (=association relationship) between conditions for initiating random access procedures (=type of random access) and thresholds (=random access adjustment parameter) from the network device. [0080]-[0083], table 1: the condition for initiating random access procedure may be for initial RRC connection establishment, RRC connection reestablishment, etc. The threshold indicates a maximum waiting time before re-initiating random access procedure triggered by the condition. The terminal device determines backoff time to be between 0 and threshold. Note: therefore, threshold is maximum backoff time);
determine whether a random access response transmitted by the base station with respect to the random access is received within a predetermined duration upon initiation of the random access ([0078]: terminal device determines a failure of random access procedure has occurred when the terminal device does not receive feedback information (=random access response) within a random access response time window (=predetermined duration). Fig. 2, [0052]: feedback information is sent by the network device in step 2 as a random access response after the initiation of the random access preamble in step 1);
in response to determining that the random access response is not received, determine the type of the random access (Fig. 4, [0076], [0078]: in response to determining a failure of random access procedure has occurred, i.e., not receiving feedback information, the terminal device determines the condition for initiating the random access procedure (=type of the random access) in step S210. [0082]-[0083], table 1: the condition for initiating random access procedure may be for initial RRC connection establishment, RRC connection reestablishment, etc.);
determine the random access adjustment parameter corresponding to the random access according to the association relationship (Fig. 4, [0076], [0078], [0080]-[0083], table 1: the terminal device determines a threshold (=random access adjustment parameter) corresponding to the condition for initiating the random access procedure in step S211 by searching in table 1 the correspondence (=association relationship) between the conditions for initiating random access Note: therefore, threshold is maximum backoff time. [0084]: the terminal may also determine the backoff time based on a backoff indication parameter from the network device, wherein the backoff indication parameter also indicates the maximum waiting time. [0074]: backoff indication parameter and threshold may be merged into a single value); and
re-initiate the random access to the base station according to the random access adjustment parameter (Fig. 4, [0077]: terminal device re-initiates the random access procedure according to the backoff time in step S220. [0083]-[0083], table 1: backoff time is a value between 0 and threshold (=random access adjustment parameter). Note: therefore, threshold is maximum backoff time. Fig. 2: random access procedure is initiated by the terminal device towards the network device).
Tang does not disclose wherein the type of the random access is associated with a tolerant latency of the random access.
However, Shah discloses wherein the type of the random access is associated with a tolerant latency of the random access ([0057]-[0058]: different services (URLLC and eMBB) may require different access delays (=tolerant latency) for different random access events (=type of random access), i.e., random access for RRC connection re-establishment should have a shorter delay than random access for initial access. [0060]-[0067]: different random access events are listed. [0148]-[0149] and second table in col. 12: a backoff index table includes different random access events having different backoff time values for different services (URLLC and eMBB). Note: URLLC (ultra-reliable low latency communications) service requires lower delay than eMBB service).

Doing so provides a prioritization of random access procedure to support a broader set of service requirements in future NR systems and to improve the robustness of the system (Shah: [0057]-[0058]).

Regarding claim 33, Tang in view of Shah discloses all features of claim 13 as outlined above. 
Tang further discloses wherein re-initiating, by the user equipment, the random access to the base station according to the random access adjustment parameter comprises (Fig. 4, [0077]: terminal device re-initiates the random access procedure according to the backoff time in step S220. [0083]-[0083], table 1: backoff time is a value between 0 and threshold (=random access adjustment parameter). Note: therefore, threshold is maximum backoff time. Fig. 2: random access procedure is initiated by the terminal device towards the network device):
defining, by the user equipment, backoff time according to the backoff time value (Fig. 4, [0076], [0078], [0081]-[0083], table 1: in step S210/S212, the terminal device determines a backoff time to be between 0 and the threshold. Note: therefore, threshold is maximum backoff time (=backoff time value)); and
re-initiating, by the user equipment, the random access to the base station when the backoff time upon determination that the random access response is not received elapses ([0078], [0083]: terminal device re-initiates random access procedure after determining the random access .

Regarding claim 35, Tang in view of Shah discloses all features of claim 28 as outlined above. 
Tang further discloses wherein the plurality of programs cause the user equipment to perform acts comprising one of followings:
determining backoff time according to the backoff time value (Fig. 4, [0076], [0078], [0081]-[0083], table 1: in step S210/S212, the terminal device determines a backoff time to be between 0 and the threshold. Note: therefore, threshold is maximum backoff time (=backoff time value)); and re-initiating the random access to the base station when the backoff time upon determination that the random access response is not received elapses ([0078], [0083]: terminal device re-initiates random access procedure after determining the random access procedure has failed, i.e., when no feedback information was received, and after a backoff time has determined. [0002]: backoff time is a period of time that the terminal device needs to wait before re-initiating random access procedure)
.

	Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2019/0373643 A1) in view of Shah et al. (US 2020/0275477 A1) and Liu et al. (US 2019/0327770 A1).

Regarding claim 4, Tang in view of Shah discloses all features of claim 1 as outlined above. 
Tang in view of Shah does not disclose, but Liu discloses wherein when the user equipment is in an idle state, in an inactive state or in a connected state and the process of the random access comprises transmitting data to the base station by the user equipment, determining the type of the random access comprises one of followings ([0136]-[0137]: the terminal device determines a random access manner (=type of random access), i.e., when the terminal device is in idle state, the terminal device may indicate to perform 2-step random access process (=type of the random access). Fig. 4, [0129]-[0130]: the 2-step random access comprises sending MSG1 to a network device. MSG1 carries random access preamble and ID of the terminal device, state information of data cache, and request information (=data)):

indicating, by a non-access stratum, the type of the random access to an access stratum ([0136]-[0137]: the terminal device determines a random access manner (=type of random access), i.e., a NAS layer indicates to an AS to perform 2-step random access process (=type of the random access) instead a 4-step random access process)


Doing so allows the terminal device to determine the random access manner according to an indication information of an upper layer when the terminal device needs to initiate a RRC connection establishment (Liu: [0136]-[0137]).

Regarding claim 19, Tang in view of Shah discloses all features of claim 16 as outlined above. 
Tang in view of Shah does not disclose, but Liu discloses wherein when the user equipment is in an idle state, in an inactive state or in a connected state and the process of the random access comprises transmitting data to the base station by the user equipment, the plurality of programs cause the user equipment to perform acts comprising one of followings ([0136]-[0137]: the terminal device determines a random access manner (=type of random access), i.e., when the terminal device is in idle state, the terminal device may indicate to perform 2-step random access process (=type of the random access). Fig. 4, [0129]-[0130]: the 2-step random access comprises sending MSG1 to a network device. MSG1 carries random access preamble and ID of the terminal device, state information of data cache, and request information (=data)):

indicating the type of the random access to an access stratum via a non-access stratum ([0136]-[0137]: the terminal device determines a random access manner (=type of random access), 2-step random access process (=type of the random access) instead a 4-step random access process)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal device, as taught by Tang, to determine a random access manner by indicating by a NAS layer to an AS to perform a 2-step random access process when the terminal device is in idle state, as taught by Liu.
Doing so allows the terminal device to determine the random access manner according to an indication information of an upper layer when the terminal device needs to initiate a RRC connection establishment (Liu: [0136]-[0137]).

	Claim(s) 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2019/0373643 A1) in view of Shah et al. (US 2020/0275477 A1) and Gopalakrishnan et al. (US 2017/0013443 A1).

Regarding claim 7, Tang in view of Shah discloses all features of claim 1 as outlined above. 
Tang in view of Shah does not disclose, but Gopalakrishnan discloses wherein when the user equipment is in an idle state or in an inactive state and the process of the random access comprises receiving content from the base station by the user equipment (Fig. 3, [0046]: idle UE 110 device receives paging message 308 with content, such as activation data 208 and RACH backoff , determining, by the user equipment, the type of the random access comprises one of followings (Fig. 3, [0046]: initiating RACH procedures 314, i.e., attach to eNB 108, based on RACH backoff data 304 comprising a time window 312):

receiving a paging message from the base station (Fig. 3, [0046]: idle UE 110 device receives paging message 308 from eNB 108); extracting a type of the content from the paging message (Fig. 3, [0046]: idle UE 110 device is instructed by content, i.e., activation data 208, of paging message 308 to wake and the idle UE 110 device attempts to wake. Note: in order to attempt to wake, the idle UE 110 device reads/processes (=extract) the instruction of the activation data 208 (=type of the content)); extracting the type of the random access from the paging message when the type of the content is data (Fig. 3, [0046]: idle UE 110 device attempts to wake due to the activation data 208 (=type of the content is data) by determining a delay based on the time window 312 included in RACH backoff data 304 instructing to initiate RACH procedure 314, i.e., attach to the eNB 108 (=type of the random access) comprised in the paging message 308. Note: in order to determine a delay based on time window included in RACH backoff data, the idle UE 110 device reads/processes (=extract) the instruction of the RACH backoff data 304 for RACH procedure, i.e., attach to eNB, comprising the time window 312)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal device, as taught by Tang, to receive a paging message when in idle state and attempt to wake and attach to eNB based on activation data and time window included in RACH backoff data, as taught by Gopalakrishnan.
Doing so allows a device in idle state to switch to an activate state by initiating RACH procedure to attach to the communication network via a selected eNB (Gopalakrishnan: [0038]).

Regarding claim 22, Tang in view of Shah discloses all features of claim 16 as outlined above. 
Tang in view of Shah does not disclose, but Gopalakrishnan discloses wherein when the user equipment is in an idle state or in an inactive state and the process of the random access comprises receiving content from the base station by the user equipment (Fig. 3, [0046]: idle UE 110 device receives paging message 308 with content, such as activation data 208 and RACH backoff data 304, from eNB 108. The RACH backoff data 304 is used for initiating RACH procedures 314), the plurality of programs cause the user equipment to perform acts comprising one of followings:

receiving a paging message from the base station (Fig. 3, [0046]: idle UE 110 device receives paging message 308 from eNB 108); extracting a type of the content from the paging message (Fig. 3, [0046]: idle UE 110 device is instructed by content, i.e., activation data 208, of paging message 308 to wake and the idle UE 110 device attempts to wake. Note: in order to attempt to wake, the idle UE 110 device reads/processes (=extract) the instruction of the activation data 208 (=type of the content)); extracting the type of the random access from the paging message when the type of the content is data (Fig. 3, [0046]: idle UE 110 device attempts to wake due to the activation data 208 (=type of the content is data) by determining a delay based on the time window 312 included in RACH backoff data 304 instructing to initiate RACH procedure 314, i.e., attach to the eNB 108 (=type of the random access) comprised in the paging message 308. Note: in order to determine a delay based on time window included in RACH backoff data, the idle UE 110 device reads/processes (=extract) the instruction of the RACH backoff data 304 for RACH procedure, i.e., attach to eNB, comprising the time window 312)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal device, as taught by Tang, to receive a paging message when in idle state and attempt to wake and attach to eNB based on activation data and time window included in RACH backoff data, as taught by Gopalakrishnan.
.

	Claim(s) 14-15, 29-30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2019/0373643 A1) in view of Shah et al. (US 2020/0275477 A1) and Agiwal et al. (US 2018/0317264 A1).

Regarding claim 14, Tang in view of Shah discloses all features of claim 13 as outlined above. 
Tang further discloses wherein re-initiating, by the user equipment, the random access to the base station according to the random access adjustment parameter comprises (Fig. 4, [0077]: terminal device re-initiates the random access procedure according to the backoff time in step S220. [0083]-[0083], table 1: backoff time is a value between 0 and threshold (=random access adjustment parameter). Note: therefore, threshold is maximum backoff time. Fig. 2: random access procedure is initiated by the terminal device towards the network device):
determining, by the user equipment, backoff time (Fig. 4, [0076], [0078], [0081]-[0083], table 1: the terminal device determines a random backoff time in step S210/S212); and
re-initiating, by the user equipment, the random access to the base station when the backoff time upon determination that the random access response is not received elapses ([0078], [0083]: terminal device re-initiates random access procedure after determining the random access procedure has failed, i.e., when no feedback information was received, and after a backoff time has determined. [0002]: backoff time is a period of time that the terminal device needs to wait before re-initiating random access procedure (=backoff time … elapses)).
Tang in view of Shah does not disclose determining backoff time according to a product of the backoff time coefficient and predetermined backoff time.
according to a product of the backoff time coefficient and predetermined backoff time ([0168]: terminal determines random backoff time between 0 and a product of scaling factor (=backoff time coefficient) * backoff parameter value (=predetermined backoff time)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal device, as taught by Tang, to determine the back off time to be between 0 and scaling factor*backoff parameter value, as taught by Agiwal.
Doing so allows the terminal to delay the subsequent random access transmission by the backoff time (Agiwal: [0168]).

Regarding claim 15, Tang in view of Shah discloses all features of claim 13 as outlined above. 
Tang further discloses wherein re-initiating, by the user equipment, the random access to the base station according to the random access adjustment parameter comprises (Fig. 4, [0077]: terminal device re-initiates the random access procedure according to the backoff time in step S220. [0083]-[0083], table 1: backoff time is a value between 0 and threshold (=random access adjustment parameter). Note: therefore, threshold is maximum backoff time. Fig. 2: random access procedure is initiated by the terminal device towards the network device):
re-initiating the random access to the base station when predetermined backoff time upon determination that the random access response is not received elapses ([0078], [0083]: terminal device re-initiates random access procedure after determining the random access procedure has failed, i.e., when no feedback information was received, and after a backoff time has determined. [0002]: backoff time is a period of time that the terminal device needs to wait before re-initiating random access procedure (=backoff time … elapses)).
determining, by the user equipment, a power ramping step according to the power ramping step coefficient and a predetermined power ramping step; and adjusting, by the user equipment, a power of initiating the random access according to the power ramping step, and re-initiating the random access to the base station according to the adjusted power.
However, Agiwal discloses determining, by the user equipment, a power ramping step according to the power ramping step coefficient and a predetermined power ramping step (Fig. 12, [0153], [0155]-[0156]: if UE fails to receive RAR after transmitting a preamble, the UE determines/selects a scaling factor value (=power ramping step coefficient) for a PowerRamingStep parameter signaled in SI (=predetermined power ramping step) at operation 1230. Based on [0153] teaching a scaling factor for PowerRampingStep and the equation at operation 1240, the power ramping step is PowerRampingStep*scaling factor); and 
adjusting, by the user equipment, a power of initiating the random access according to the power ramping step (Fig. 12, [0156]: at operation step 1240, the UE ramps up the PREAMBLE_RECEIVED_TARGET_POWER to (PREAMBLE_POWER RAMPING_COUNTER-1)*PowerRampingStep*scaling factor), and re-initiating the random access to the base station according to the adjusted power (Fig. 12, [0140], [0156]: UE performs retransmission of the preamble at operation 1240 and uses the ramped up power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal device, as taught by Tang, to determine a scaling factor value for a PowerRampingStep parameter in order to ramp up the PREAMBLE_RECEIVED_TARGET_POWER for retransmission of the preamble, as taught by Agiwal.
Doing so allows the UE to retransmit the preamble efficiently because a retransmission event triggering the random access procedure has a specific latency requirement (Agiwal: [0140], [0149]).

Regarding claim 29, Tang in view of Shah discloses all features of claim 28 as outlined above. 
Tang further discloses wherein the plurality of programs cause the user equipment to perform acts comprising:
determining backoff time (Fig. 4, [0076], [0078], [0081]-[0083], table 1: the terminal device determines a random backoff time in step S210/S212); and
re-initiating the random access to the base station when the backoff time upon determination that the random access response is not received elapses ([0078], [0083]: terminal device re-initiates random access procedure after determining the random access procedure has failed, i.e., when no feedback information was received, and after a backoff time has determined. [0002]: backoff time is a period of time that the terminal device needs to wait before re-initiating random access procedure (=backoff time … elapses)).
Tang in view of Shah does not disclose determining backoff time according to a product of the backoff time coefficient and predetermined backoff time.
However, Agiwal discloses determining backoff time according to a product of the backoff time coefficient and predetermined backoff time ([0168]: terminal determines random backoff time between 0 and a product of scaling factor (=backoff time coefficient) * backoff parameter value (=predetermined backoff time)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal device, as taught by Tang, to determine the back off time to be between 0 and scaling factor*backoff parameter value, as taught by Agiwal.
Doing so allows the terminal to delay the subsequent random access transmission by the backoff time (Agiwal: [0168]).


Tang in view of Shah does not disclose, but Agiwal discloses wherein the plurality of programs cause the user equipment to perform acts comprising (Fig. 14, [0166]: terminal performs operations):
determining a power ramping step according to the power ramping step coefficient and a predetermined power ramping step (Fig. 12, [0153], [0155]-[0156]: if UE fails to receive RAR after transmitting a preamble, the UE determines/selects a scaling factor value (=power ramping step coefficient) for a PowerRamingStep parameter signaled in SI (=predetermined power ramping step) at operation 1230. Based on [0153] teaching a scaling factor for PowerRampingStep and the equation at operation 1240, the power ramping step is PowerRampingStep*scaling factor); and 
adjusting a power of initiating the random access according to the power ramping step when predetermined backoff time upon determination that the random access response is not received elapses (Fig. 12, [0156]: at operation step 1240, the UE ramps up the PREAMBLE_RECEIVED_TARGET_POWER to (PREAMBLE_POWER RAMPING_COUNTER-1)*PowerRampingStep*scaling factor. [0168]: the power ramping step is additionally configured when the terminal delays subsequent random access transmission by the backoff time (=backoff time … elapses)), and re-initiating the random access to the base station according to the adjusted power (Fig. 12, [0140], [0156]: UE performs retransmission of the preamble at operation 1240 and uses the ramped up power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal device, as taught by Tang, to determine a scaling factor value for a PowerRampingStep parameter in order to ramp up the PREAMBLE_RECEIVED_TARGET_POWER for retransmission of the preamble, as taught by Agiwal.


Regarding claim 34, Tang in view of Shah discloses all features of claim 13 as outlined above. 
Tang further discloses wherein re-initiating, by the user equipment, the random access to the base station according to the random access adjustment parameter comprises (Fig. 4, [0077]: terminal device re-initiates the random access procedure according to the backoff time in step S220. [0083]-[0083], table 1: backoff time is a value between 0 and threshold (=random access adjustment parameter). Note: therefore, threshold is maximum backoff time. Fig. 2: random access procedure is initiated by the terminal device towards the network device):
re-initiating, by the user equipment, the random access to the base station when predetermined backoff time upon determination that the random access response is not received elapses ([0078], [0083]: terminal device re-initiates random access procedure after determining the random access procedure has failed, i.e., when no feedback information was received, and after a backoff time has determined. [0002]: backoff time is a period of time that the terminal device needs to wait before re-initiating random access procedure (=backoff time … elapses)).
Tang in view of Shah does not disclose defining, by the user equipment, a power ramping step according to the power ramping step value; and adjusting, by the user equipment, a power of initiating the random access according to the power ramping step, and re-initiating, by the user equipment, the random access to the base station according to the adjusted power.
However, Agiwal discloses defining, by the user equipment, a power ramping step according to the power ramping step value (Fig. 10, [0143]-[0144]: if UE fails to receive RAR after transmitting a preamble, the UE determines/sets/selects a PowerRampingStep according to an access category ; and 
adjusting, by the user equipment, a power of initiating the random access according to the power ramping step (Fig. 10, [0144]: UE ramps up the PREAMBLE_RECEIVED_TARGET_POWER by (PREAMBLE_POWER_RAMPING_COUNTER−1)*PowerRampingStep), and re-initiating the random access to the base station according to the adjusted power (Fig. 10, [0140], [0144]: UE performs retransmission of the preamble at operation 1040 and uses the ramped up power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal device, as taught by Tang, to determine a PowerRampingStep parameter according to an access category with a corresponding PowerRampingStep parameter value in order to ramp up the PREAMBLE_RECEIVED_TARGET_POWER for retransmission of the preamble, as taught by Agiwal.
Doing so allows the UE to retransmit the preamble efficiently because a retransmission event triggering the random access procedure has a specific latency requirement (Agiwal: [0140], [0149]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lu et al. (US 2020/0229235 A1) – teaches in [0024] a case where a terminal is in a connected state, the terminal receives a PDCCH command sent by a base station and acquires an non-competitive resource from the PDCCH command. The terminal initiates random access by using a random access prefix corresponding to the non-competitive resource and receives a random access response sent by the base station.
	Jeon et al. (US 2018/0324716 A1) – teaches in [0302] different event types that may initiate random access procedure, i.e., establishment of uplink synchronization if uplink or downlink data arrives when the terminal is in RRC_CONNECTED.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/               Examiner, Art Unit 2478